                                                                                                                                                                   DEFENDANT'S
                                                                                                                                                                     EXHIBIT


                                                                                                                                                             G-1 1:19CR705
COVID-19 Inmate Testing | UPDATED: 4/23/2020

             Tested                                        Pending                                             Positive                                           Negative
                   *                                              *                                             3816                                                   1408

                                                                       Prisons where people are being tested
Belmont Correctional Institution (BECI) – 11; Chillicothe Correctional Institution (CCI) – 1; Corrections Reception Center (CRC) – 12; Franklin Medical Center (FMC)*; London Correctional
Institution (LOCI) – 8; Madison Correctional Institution (MACI) –1; Mansfield Correctional Institution (MANCI) – 1; Marion Correctional Institution (MCI)*; Noble Correctional Institution (NCI) – 1;
North Central Correctional Complex (NCCC) – 5; Northeast Reintegration Center (NERC) -1; Pickaway Correctional Institution (PCI)*; Trumbull Correctional Institution (TCI) – 3; Toledo
Correctional Institution (TOCI) – 3

*DRC has taken an aggressive and unique approach to testing, which includes mass testing of all staff and inmates at the Marion Correctional Institution, the Pickaway
Correctional Institution, and the Franklin Medical Center (which is Ohio’s medical facility for inmates). Because we are testing everyone – including those who are not
showing symptoms - we are getting positive test results on individuals who otherwise would have never been tested because they were asymptomatic. The total tested and
total pending are part of the large mass testing currently underway. Pickaway staff testing will begin the week of April 19, 2020. Once all of those results are received, these
columns will be filled. Positive and negative results are still being reported and are current as of this posting.


COVID-19 Inmate Quarantine and Isolation | Quarantine separates and restricts the movement of people who were exposed, or potentially exposed,
to a contagious disease to see if they become sick. Isolation separates sick people with a contagious disease from people who are not sick.

                                                                                                                                                                                # of           # of
                                              # of Staff      # of                                                               Housing                         # of
                                                                                                                                                   # of                      Probable       Confirmed
                                              who have      COVID-19        # of Staff                             # of            Type                        Inmates
                                                                                              Units in                                           Inmates                     COVID-19       COVID-19
              Institution                     Reported       Related       who have                             Inmates in      (cell, open                      who
                                                                                             Quarantine                                             in                        Related        Related
                                              Positive        Staff        Recovered                            Quarantine         bay,                         Tested
                                                                                                                                                Isolation                     Inmate         Inmate
                                                Tests        Deaths                                                               combo)                       Positive
                                                                                                                                                                              Deaths         Deaths
Allen Oakwood Correctional Institution             0              0              0                 0                0               0              0              0              0              0
    Belmont Correctional Institution               1              0              0          Full Institution       2615           Combo            41             30             0              0
   Chillicothe Correctional Institution            0              0              0          Full Institution       2643           Combo            3              2              0              0
    Correctional Reception Center                  9              0              2          Full Institution       1505           Combo            71             69             0              0
   Dayton Correctional Institution          1            0             0        Full Institution     822          Cells         1           1             0             0
      Franklin Medical Center               58           0             3        Full Institution     382         Combo         107         108            0             2
  Grafton Correctional Institution          0            0             0        Full Institution    1870         Combo          1           1             0             0
 Lake Erie Correctional Institution         1            0                             0              0            0            0           0             0             0
  Lebanon Correctional Institution          2            0            0         Full Institution    1935          Cells         0           0             0             0
  London Correctional Institution           1            0            0         Full Institution    2242         Combo          9           1             0             0
   Lorain Correctional Institution          7            0            0         Full Institution    1546          Cells         0           0             0             0
  Madison Correctional Institution          1            0            1         Full Institution    2205         Combo          1           0             0             0
 Mansfield Correctional Institution         3            0            0         Full Institution    2421          Cells         2           1             0             0
   Marion Correctional Institution         162           1            25        Full Institution     447         Combo         2023        2026           0             4
   Noble Correctional Institution           1            0            0         Full Institution    2391         Combo          1           0             0             0
North Central Correctional Complex          8            0            0         Full Institution    2375         Combo          12          7             0             0
Northeast Ohio Correctional Center          1            0            1         Full Institution     933          Cells         0           0             0             0
  Northeast Reintegration Center            1            0            0         Full Institution     586          Cells         3           2             0             0
   Ohio Reformatory for Women               0            0            0                0              3           Cells         0           0             0             0
      Ohio State Penitentiary               1            0            0         Full Institution     483          Cells         0           0             0             0
 Pickaway Correctional Institution          79           0            13        Full Institution     409         Combo         1549        1558           2             9
  Richland Correctional Institution         0            0            0                0              0            0            0           0             0             0
    Ross Correctional Institution           0            0            0                0              0            0            0           0             0             0
Southeastern Correctional Institution       0            0            0         Full Institution    1519         Combo          1           1             0             0
Southern Ohio Correctional Facility         0            0            0                0              0            0            0           0             0             0
   Toledo Correctional Institution          8            0            0         Full Institution     915          Cells         11          8             0             0
  Trumbull Correctional Institution         0            0            0         Full Institution    1428         Combo          4           1             0             0
   Warren Correctional Institution          1            0            0         Full Institution    1314          Cells         0           0             0             0
               Totals                      346           1            45                           32,989                      3840        3816           2            15

Prisons may implement quarantine procedures when staff or inmates test positive. Quarantined facilities are operating under modified movement and the populations are being
separated by unit along with other precautionary measures. Every inmate at these facilities is monitored daily and has their temperature taken along with a check for symptoms.
                        Overall testing increases are partially attributed to implementation of mass testing at designated facilities beginning 04/11/2020.




                                                                                                                                                      DEFENDANT'S
                                                                                                                                                        EXHIBIT


                                                                                                                                                  G-2 1:19CR705
